Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 033-75996* Commission on July 16, 2009 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 39 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Fixed and Variable Annuity Contracts *Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statements: 033-88722, 2-52448; and the individual deferred compensation contracts covered by Registration Statement No. 033-76000. PARTS A AND B The Prospectus and the Statement of Additional Information, each dated May 1, 2009 as amended, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 39 by reference to Registrants filing under Rule 497(c) as filed on May 5, 2009 and under Rule 497(e) as filed on June 26, 2009. A supplement dated July 16, 2009 to the Prospectus is included in Part A of this Post-Effective Amendment No. 39. ING Life Insurance and Annuity Company and its Variable Annuity Account B Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Supplement dated July 16, 2009 to the Contract Prospectus dated May 1, 2009, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. Tables 3, 4, 5 and 6 in Appendix V - Condensed Financial Information in the Contract Prospectus are deleted in their entirety and replaced with the attached. X.75996-09B Page 1 of 22 July 2009 Condensed Financial Information (continued) TABLE 3 FOR CONTRACTS WITH TOTAL SEPARATE ACCOUNT CHARGES OF 1.25% (Selected data for accumulation units outstanding throughout each period) AIM V.I. CAPITAL APPRECIATION FUND Value at beginning of period $11.51 $10.41 $9.92 $9.22 $8.76 $6.85 $9.168 $12.101 $13.753 $10.008 Value at end of period $6.54 $11.51 $10.41 $9.92 $9.22 $8.76 $6.85 $9.168 $12.101 $13.753 Number of accumulation units outstanding at end of period AIM V.I. CORE EQUITY FUND Value at beginning of period $10.63 $9.96 $8.64 $8.31 $7.72 $6.28 $7.534 $9.887 $11.716 $9.568 Value at end of period $7.33 $10.63 $9.96 $8.64 $8.31 $7.72 $6.28 $7.534 $9.887 $11.716 Number of accumulation units outstanding at end of period CALVERT SOCIAL BALANCED PORTFOLIO Value at beginning of period $24.73 $24.37 $22.69 $21.74 $20.34 $17.26 $19.893 $21.647 $22.626 $20.415 Value at end of period $16.77 $24.73 $24.37 $22.69 $21.74 $20.34 $17.26 $19.893 $21.647 $22.626 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 $19.735 Value at end of period $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 $17.40 Value at end of period $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 Number of accumulation units outstanding at end of period FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 $19.155 Value at end of period $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 Number of accumulation units outstanding at end of period FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $24.00 $20.71 $17.76 $15.11 $13.46 $9.51 $12.077 $15.514 $19.419 $13.786 Value at end of period $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 $9.51 $12.077 $15.514 $19.419 Number of accumulation units outstanding at end of period FRANKLIN SMALL CAP VALUE SECURITIES FUND Value at beginning of period $17.60 $18.25 $15.80 $14.71 $12.04 $9.22 $11.68 Value at end of period $11.64 $17.60 $18.25 $15.80 $14.71 $12.04 $9.22 Number of accumulation units outstanding at end of period ING ALLIANCEBERNSTEIN MID CAP GROWTH PORTFOLIO Value at beginning of period $13.72 $12.53 $12.47 $11.64 Value at end of period $7.26 $13.72 $12.53 $12.47 Number of accumulation units outstanding at end of period ING AMERICAN CENTURY LARGE COMPANY VALUE PORTFOLIO Value at beginning of period $12.57 $12.99 $11.02 $11.02 $10.14 $7.82 $10.02 Value at end of period $7.82 $12.57 $12.99 $11.02 $11.02 $10.14 $7.82 Number of accumulation units outstanding at end of period ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO Value at beginning of period $15.09 $15.74 $13.80 $12.96 $10.81 $9.30 $9.47 Value at end of period $10.94 $15.09 $15.74 $13.80 $12.96 $10.81 $9.30 Number of accumulation units outstanding at end of period Page 2 of 22 Condensed Financial Information (continued) ING BARON ASSET PORTFOLIO Value at beginning of period $10.85 $10.09 $9.85 Value at end of period $6.32 $10.85 $10.09 Number of accumulation units outstanding at end of period 1,844 1,290 244 ING BARON SMALL CAP GROWTH PORTFOLIO Value at beginning of period $18.29 $17.46 $15.34 $14.47 $11.45 $9.68 $9.86 Value at end of period $10.61 $18.29 $17.46 $15.34 $14.47 $11.45 $9.68 Number of accumulation units outstanding at end of period 37,553 46,886 44,011 54,363 63,158 36,427 6,057 ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO Value at beginning of period $4.95 $4.21 $3.98 $3.60 $3.70 $2.57 $4.436 $5.831 $9.558 Value at end of period $2.94 $4.95 $4.21 $3.98 $3.60 $3.70 $2.57 $4.436 $5.831 Number of accumulation units outstanding at end of period 87,832 94,120 131,384 184,668 238,094 325,256 240,058 172,469 127,430 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.40 $10.67 Value at end of period $6.27 $10.40 Number of accumulation units outstanding at end of period 168,583 207,180 ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Funds were first received in this option during October 2007) Value at beginning of period $10.23 $10.83 Value at end of period $6.66 $10.23 Number of accumulation units outstanding at end of period 2,444 646 ING DAVIS NEW YORK VENTURE PORTFOLIO Value at beginning of period $13.53 $13.15 $11.69 $11.40 $10.64 $8.36 Value at end of period $8.12 $13.53 $13.15 $11.69 $11.40 $10.64 Number of accumulation units outstanding at end of period 17,493 20,225 18,414 31,022 37,945 34,134 ING EVERGREEN HEALTH SCIENCES PORTFOLIO Value at beginning of period $13.51 $12.60 $11.21 $10.21 Value at end of period $9.52 $13.51 $12.60 $11.21 Number of accumulation units outstanding at end of period 10,099 4,250 6,053 7,130 ING GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $9.74 Value at end of period $6.70 Number of accumulation units outstanding at end of period 14,267 ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $13.46 $9.68 Value at end of period $7.84 $13.46 Number of accumulation units outstanding at end of period 125,599 142,179 ING JANUS CONTRARIAN PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $9.04 Value at end of period $5.33 Number of accumulation units outstanding at end of period 3,924 ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO Value at beginning of period $24.58 $17.98 $13.40 $10.05 Value at end of period $11.83 $24.58 $17.98 $13.40 Number of accumulation units outstanding at end of period 29,473 55,181 43,810 63,149 ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $17.47 $17.29 $15.03 $14.02 $11.78 $9.17 $9.12 Value at end of period $11.56 $17.47 $17.29 $15.03 $14.02 $11.78 $9.17 Number of accumulation units outstanding at end of period 31,510 39,064 36,505 41,698 29,365 14,775 525 Page 3 of 22 Condensed Financial Information (continued) ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $12.63 $13.01 $12.43 Value at end of period $8.74 $12.63 $13.01 Number of accumulation units outstanding at end of period ING JULIUS BAER FOREIGN PORTFOLIO Value at beginning of period $19.53 $16.98 $13.31 $12.78 Value at end of period $10.87 $19.53 $16.98 $13.31 Number of accumulation units outstanding at end of period ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 $19.489 Value at end of period $9.97 $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 Number of accumulation units outstanding at end of period ING LEGG MASON VALUE PORTFOLIO Value at beginning of period $11.21 $12.08 $11.48 $10.91 Value at end of period $4.93 $11.21 $12.08 $11.48 Number of accumulation units outstanding at end of period ING LEHMAN BROTHERS U.S. AGGREGATE BOND INDEX® PORTFOLIO (Funds were first received in this option during December 2008) Value at beginning of period $9.94 Value at end of period $10.19 Number of accumulation units outstanding at end of period ING LORD ABBETT AFFILIATED PORTFOLIO Value at beginning of period $11.12 $10.79 $10.33 Value at end of period $6.99 $11.12 $10.79 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO Value at beginning of period $13.30 $11.80 $11.39 $10.98 Value at end of period $7.84 $13.30 $11.80 $11.39 Number of accumulation units outstanding at end of period ING MARSICO INTERNATIONAL OPPORTUNITIES PORTFOLIO Value at beginning of period $18.13 $15.22 $12.43 $10.80 Value at end of period $9.04 $18.13 $15.22 $12.43 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $14.29 $13.92 $12.59 $12.39 $11.29 $10.57 Value at end of period $10.96 $14.29 $13.92 $12.59 $12.39 $11.29 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO Value at beginning of period $18.54 $14.74 $11.41 $10.92 Value at end of period $11.41 $18.54 $14.74 $11.41 Number of accumulation units outstanding at end of period ING NEUBERGER BERMAN PARTNERS PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $11.23 $11.78 Value at end of period $5.40 $11.23 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.29 $13.57 $11.65 $10.01 Value at end of period $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period Page 4 of 22 Condensed Financial Information (continued) ING OPPENHEIMER MAIN STREET PORTFOLIO® (Funds were first received in this option during January 2007) Value at beginning of period $12.83 $12.65 Value at end of period $7.77 $12.83 Number of accumulation units outstanding at end of period ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.51 $10.72 $10.01 $9.88 Value at end of period $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period ING OPPORTUNISTIC LARGE CAP GROWTH PORTFOLIO Value at beginning of period $18.23 $15.66 $15.45 $14.30 $13.51 $10.49 $14.953 $20.761 $23.875 $17.912 Value at end of period $10.07 $18.23 $15.66 $15.45 $14.30 $13.51 $10.49 $14.953 $20.761 $23.875 Number of accumulation units outstanding at end of period ING OPPORTUNISTIC LARGE CAP VALUE PORTFOLIO Value at beginning of period $22.17 $21.80 $19.02 $18.00 $16.54 $13.44 $18.388 $20.602 $18.93 $16.03 Value at end of period $14.10 $22.17 $21.80 $19.02 $18.00 $16.54 $13.44 $18.388 $20.602 $18.93 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO Value at beginning of period $11.46 $11.28 $10.48 $10.37 Value at end of period $8.77 $11.46 $11.28 $10.48 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN PORTFOLIO Value at beginning of period $12.69 $11.75 $11.44 $11.35 $11.01 $10.72 $10.40 Value at end of period $12.51 $12.69 $11.75 $11.44 $11.35 $11.01 $10.72 Number of accumulation units outstanding at end of period ING PIONEER EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $9.11 $9.34 Value at end of period $6.29 $9.11 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO Value at beginning of period $11.23 $10.79 $10.03 Value at end of period $7.26 $11.23 $10.79 Number of accumulation units outstanding at end of period ING PIONEER HIGH YIELD PORTFOLIO Value at beginning of period $11.08 $10.58 $10.24 Value at end of period $7.73 $11.08 $10.58 Number of accumulation units outstanding at end of period 81 ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $11.07 $10.84 Value at end of period $7.33 $11.07 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during November 2008) Value at beginning of period $7.33 Value at end of period $6.63 Number of accumulation units outstanding at end of period ING SOLUTION 2015 PORTFOLIO Value at beginning of period $12.07 $11.68 $10.68 $10.27 Value at end of period $8.72 $12.07 $11.68 $10.68 Number of accumulation units outstanding at end of period Page 5 of 22 Condensed Financial Information (continued) ING SOLUTION 2025 PORTFOLIO Value at beginning of period $12.53 $12.13 $10.91 $10.57 Value at end of period $8.19 $12.53 $12.13 $10.91 Number of accumulation units outstanding at end of period ING SOLUTION 2035 PORTFOLIO Value at beginning of period $12.97 $12.47 $11.07 $10.68 Value at end of period $8.07 $12.97 $12.47 $11.07 Number of accumulation units outstanding at end of period ING SOLUTION 2045 PORTFOLIO Value at beginning of period $13.38 $12.81 $11.27 $10.54 Value at end of period $7.95 $13.38 $12.81 $11.27 Number of accumulation units outstanding at end of period ING SOLUTION INCOME PORTFOLIO Value at beginning of period $11.35 $10.92 $10.30 $10.17 Value at end of period $9.34 $11.35 $10.92 $10.30 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO Value at beginning of period $12.76 $12.38 $10.93 $10.61 Value at end of period $9.14 $12.76 $12.38 $10.93 Number of accumulation units outstanding at end of period ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.39 $11.95 $11.09 $9.93 Value at end of period $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO Value at beginning of period $16.97 $16.68 $14.18 $13.81 $12.17 $10.71 Value at end of period $10.78 $16.97 $16.68 $14.18 $13.81 $12.17 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 $18.146 Value at end of period $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.28 Number of accumulation units outstanding at end of period ING THORNBURG VALUE PORTFOLIO Value at beginning of period $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 $26.713 Value at end of period $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 $15.481 Value at end of period $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 Number of accumulation units outstanding at end of period ING VAN KAMPEN CAPITAL GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.40 Value at end of period $5.51 Number of accumulation units outstanding at end of period ING VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $13.84 $14.34 $12.53 $12.26 $10.64 $8.31 $10.22 Value at end of period $8.68 $13.84 $14.34 $12.53 $12.26 $10.64 $8.31 Number of accumulation units outstanding at end of period Page 6 of 22 Condensed Financial Information (continued) ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.16 $11.89 $10.69 $9.98 Value at end of period $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period ING VAN KAMPEN GROWTH AND INCOME PORTFOLIO Value at beginning of period $12.82 $12.65 $11.04 $10.73 Value at end of period $8.58 $12.82 $12.65 $11.04 Number of accumulation units outstanding at end of period ING VAN KAMPEN REAL ESTATE PORTFOLIO Value at beginning of period $9.99 $12.30 $10.47 Value at end of period $6.07 $9.99 $12.30 Number of accumulation units outstanding at end of period ING VP BALANCED PORTFOLIO, INC. Value at beginning of period $29.94 $28.72 $26.44 $25.68 $23.77 $20.25 $22.856 $24.163 $24.603 $21.929 Value at end of period $21.26 $29.94 $28.72 $26.44 $25.68 $23.77 $20.25 $22.856 $24.163 $24.603 Number of accumulation units outstanding at end of period ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $25.81 $24.34 $21.58 $20.20 $18.87 $15.16 $20.465 $25.397 $28.883 $24.907 Value at end of period $15.90 $25.81 $24.34 $21.58 $20.20 $18.87 $15.16 $20.465 $25.397 $28.883 Number of accumulation units outstanding at end of period ING VP INDEX PLUS INTERNATIONAL EQUITY PORTFOLIO (Funds were first received in this option during November 2007) Value at beginning of period $9.55 $9.71 Value at end of period $5.31 $9.55 Number of accumulation units outstanding at end of period ING VP INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $22.65 $21.84 $19.30 $18.54 $16.98 $13.63 $17.587 $20.618 $23.044 $18.772 Value at end of period $14.04 $22.65 $21.84 $19.30 $18.54 $16.98 $13.63 $17.587 $20.618 $23.044 Number of accumulation units outstanding at end of period ING VP INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $23.23 $22.30 $20.63 $18.79 $16.32 $12.48 $14.374 $14.751 $12.455 $10.891 Value at end of period $14.32 $23.23 $22.30 $20.63 $18.79 $16.32 $12.48 $14.374 $14.751 $12.455 Number of accumulation units outstanding at end of period ING VP INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $16.26 $17.56 $15.62 $14.70 $12.19 $9.07 $10.579 $10.461 $9.645 $8.815 Value at end of period $10.67 $16.26 $17.56 $15.62 $14.70 $12.19 $9.07 $10.579 $10.461 $9.645 Number of accumulation units outstanding at end of period ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $20.74 $19.81 $19.27 $18.92 $18.27 $17.40 $16.266 $15.147 $13.988 $14.27 Value at end of period $18.75 $20.74 $19.81 $19.27 $18.92 $18.27 $17.40 $16.266 $15.147 $13.988 Number of accumulation units outstanding at end of period ING VP INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $18.36 $16.39 $12.82 $11.87 $10.23 $8.83 $9.86 Value at end of period $10.38 $18.36 $16.39 $12.82 $11.87 $10.23 $8.83 Number of accumulation units outstanding at end of period ING VP MIDCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $14.81 $11.93 $11.21 $10.28 $9.33 $6.92 $7.64 Value at end of period $9.12 $14.81 $11.93 $11.21 $10.28 $9.33 $6.92 Number of accumulation units outstanding at end of period 32 ING VP MONEY MARKET PORTFOLIO Value at beginning of period $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 $12.425 Value at end of period $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 Number of accumulation units outstanding at end of period Page 7 of 22 Condensed Financial Information (continued) ING VP SMALL COMPANY PORTFOLIO Value at beginning of period $29.13 $27.86 $24.15 $22.17 $19.63 $14.46 $19.07 $18.568 $17.617 $13.633 Value at end of period $19.83 $29.13 $27.86 $24.15 $22.17 $19.63 $14.46 $19.07 $18.568 $17.617 Number of accumulation units outstanding at end of period ING VP SMALLCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $9.66 $8.89 $8.00 $7.42 $6.82 $4.98 $5.52 Value at end of period $6.25 $9.66 $8.89 $8.00 $7.42 $6.82 $4.98 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $19.25 $18.42 $17.21 $16.78 $15.74 $14.02 $14.844 $15.397 $14.875 $14.064 Value at end of period $14.53 $19.25 $18.42 $17.21 $16.78 $15.74 $14.02 $14.844 $15.397 $14.875 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $21.59 $20.81 $18.62 $17.75 $16.05 $13.07 $15.344 $17.566 $17.905 $15.855 Value at end of period $13.63 $21.59 $20.81 $18.62 $17.75 $16.05 $13.07 $15.344 $17.566 $17.905 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $20.31 $19.50 $17.76 $17.17 $15.78 $13.37 $14.966 $16.295 $16.431 $15.095 Value at end of period $13.94 $20.31 $19.50 $17.76 $17.17 $15.78 $13.37 $14.966 $16.295 $16.431 Number of accumulation units outstanding at end of period LORD ABBETT SERIES FUND - MID-CAP VALUE PORTFOLIO Value at beginning of period $14.78 $14.88 $13.43 $12.56 $10.25 $9.87 $9.72 Value at end of period $8.85 $14.78 $14.88 $13.43 $12.56 $10.25 $9.87 Number of accumulation units outstanding at end of period OPPENHEIMER MAIN STREET SMALL CAP FUND®/VA Value at beginning of period $12.99 $13.32 $11.72 $10.11 Value at end of period $7.98 $12.99 $13.32 $11.72 Number of accumulation units outstanding at end of period PIMCO VIT REAL RETURN PORTFOLIO Value at beginning of period $11.82 $10.83 $10.87 $10.85 Value at end of period $10.85 $11.82 $10.83 $10.87 Number of accumulation units outstanding at end of period PIONEER EMERGING MARKETS VCT PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $12.73 $10.13 Value at end of period $5.25 $12.73 Number of accumulation units outstanding at end of period PIONEER HIGH YIELD VCT PORTFOLIO Value at beginning of period $12.00 $11.48 $10.88 Value at end of period $7.66 $12.00 $11.48 Number of accumulation units outstanding at end of period WANGER INTERNATIONAL SMALL CAP (Funds were first received in this option during May 2007) Value at beginning of period $10.48 $10.20 Value at end of period $5.63 $10.48 Number of accumulation units outstanding at end of period WANGER SELECT Value at beginning of period $15.90 $14.72 $12.45 $11.31 Value at end of period $8.00 $15.90 $14.72 $12.45 Number of accumulation units outstanding at end of period Page 8 of 22 Condensed Financial Information (continued) WANGER U.S. SMALLER COMPANIES Value at beginning of period $14.10 $13.55 $12.72 $11.91 Value at end of period $8.40 $14.10 $13.55 $12.72 Number of accumulation units outstanding at end of period TABLE 4 FOR CONTRACTS WITH TOTAL SEPARATE ACCOUNT CHARGES OF 1.50% INCLUDING A 0.25% ADMINISTRATIVE EXPENSE CHARGE BEGINNING APRIL 7, 1997 (Selected data for accumulation units outstanding throughout each period) AIM V.I. CAPITAL APPRECIATION FUND Value at beginning of period $11.27 $10.21 $10.34 Value at end of period $6.38 $11.27 $10.21 Number of accumulation units outstanding at end of period AIM V.I. CORE EQUITY FUND (Funds were first received in this option during May 2001) Value at beginning of period $10.40 $9.77 $8.49 $8.19 $7.63 $6.22 $7.483 $8.933 Value at end of period $7.16 $10.40 $9.77 $8.49 $8.19 $7.63 $6.22 $7.483 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $36.11 $31.18 $28.33 $24.59 $21.61 $17.08 $19.126 $22.126 $24.052 $19.649 Value at end of period $20.45 $36.11 $31.18 $28.33 $24.59 $21.61 $17.08 $19.126 $22.126 $24.052 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $25.87 $25.86 $21.84 $20.94 $19.06 $14.85 $18.147 $19.384 $18.147 $17.325 Value at end of period $14.61 $25.87 $25.86 $21.84 $20.94 $19.06 $14.85 $18.147 $19.384 $18.147 Number of accumulation units outstanding at end of period FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $23.13 $18.49 $17.57 $16.86 $16.55 $12.65 $18.369 $22.646 $25.822 $19.072 Value at end of period $12.04 $23.13 $18.49 $17.57 $16.86 $16.55 $12.65 $18.369 $22.646 $25.822 Number of accumulation units outstanding at end of period FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $23.36 $20.22 $17.38 $14.82 $13.24 $9.37 $11.935 $15.37 $19.287 $13.727 Value at end of period $12.93 $23.36 $20.22 $17.38 $14.82 $13.24 $9.37 $11.935 $15.37 $19.287 Number of accumulation units outstanding at end of period FRANKLIN SMALL CAP VALUE SECURITIES FUND Value at beginning of period $17.32 $18.01 $15.62 $14.58 $12.64 Value at end of period $11.43 $17.32 $18.01 $15.62 $14.58 Number of accumulation units outstanding at end of period ING ALLIANCEBERNSTEIN MID CAP GROWTH PORTFOLIO Value at beginning of period $13.63 $12.48 $12.45 $12.95 Value at end of period $7.19 $13.63 $12.48 $12.45 Number of accumulation units outstanding at end of period Page 9 of 22 Condensed Financial Information (continued) ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO Value at beginning of period $14.88 $15.55 $13.68 $12.87 $12.86 Value at end of period $10.76 $14.88 $15.55 $13.68 $12.87 Number of accumulation units outstanding at end of period 78 ING BARON SMALL CAP GROWTH PORTFOLIO Value at beginning of period $18.03 $17.25 $15.20 $14.37 $11.40 $8.06 Value at end of period $10.44 $18.03 $17.25 $15.20 $14.37 $11.40 Number of accumulation units outstanding at end of period 37 ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO Value at beginning of period $4.86 $4.14 $3.92 $3.56 $3.66 $2.55 $4.417 $5.821 $10.754 Value at end of period $2.88 $4.86 $4.14 $3.92 $3.56 $3.66 $2.55 $4.417 $5.821 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.38 $10.66 Value at end of period $6.24 $10.38 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO Value at beginning of period $13.01 $12.68 $11.31 $11.05 $10.34 $8.91 Value at end of period $7.79 $13.01 $12.68 $11.31 $11.05 $10.34 Number of accumulation units outstanding at end of period 86 66 ING GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $9.74 Value at end of period $6.69 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $13.42 $9.68 Value at end of period $7.80 $13.42 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO Value at beginning of period $24.42 $17.90 $13.38 $10.97 Value at end of period $11.72 $24.42 $17.90 $13.38 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $17.23 $17.09 $14.89 $13.93 $11.73 $11.44 Value at end of period $11.36 $17.23 $17.09 $14.89 $13.93 $11.73 Number of accumulation units outstanding at end of period ING JULIUS BAER FOREIGN PORTFOLIO Value at beginning of period $19.35 $16.87 $14.57 Value at end of period $10.75 $19.35 $16.87 Number of accumulation units outstanding at end of period 27 ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.16 $16.67 $15.35 $13.98 $12.93 $9.50 $14.908 $20.236 $28.843 $19.405 Value at end of period $9.68 $16.16 $16.67 $15.35 $13.98 $12.93 $9.50 $14.908 $20.236 $28.843 Number of accumulation units outstanding at end of period ING LORD ABBETT AFFILIATED PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $11.07 $10.93 Value at end of period $6.94 $11.07 Number of accumulation units outstanding at end of period Page 10 of 22 Condensed Financial Information (continued) ING MARSICO INTERNATIONAL OPPORTUNITIES PORTFOLIO Value at beginning of period $18.01 $15.16 $13.94 Value at end of period $8.96 $18.01 $15.16 Number of accumulation units outstanding at end of period 2,608 4,498 3,704 ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $14.72 $14.37 $13.03 $12.85 $11.68 Value at end of period $11.26 $14.72 $14.37 $13.03 $12.85 Number of accumulation units outstanding at end of period 681 681 681 1,928 1,929 ING MFS UTILITIES PORTFOLIO Value at beginning of period $18.42 $14.68 $11.39 $10.88 Value at end of period $11.30 $18.42 $14.68 $11.39 Number of accumulation units outstanding at end of period 1,862 3,021 2,285 460 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.18 $13.51 $11.62 $10.01 Value at end of period $8.34 $14.18 $13.51 $11.62 Number of accumulation units outstanding at end of period 34,332 41,754 49,930 50,578 ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.43 $10.67 $9.99 $9.88 Value at end of period $9.51 $11.43 $10.67 $9.99 Number of accumulation units outstanding at end of period 5,828 5,633 3,575 3,653 ING OPPORTUNISTIC LARGE CAP GROWTH PORTFOLIO Value at beginning of period $17.75 $15.29 $15.12 $14.03 $13.28 $10.34 $14.777 $20.569 $23.713 $17.834 Value at end of period $9.78 $17.75 $15.29 $15.12 $14.03 $13.28 $10.34 $14.777 $20.569 $23.713 Number of accumulation units outstanding at end of period 1,328 2,221 1,531 1,444 1,392 1,935 1,844 8,427 9,672 5,532 ING OPPORTUNISTIC LARGE CAP VALUE PORTFOLIO Value at beginning of period $21.59 $21.27 $18.61 $17.65 $16.27 $13.25 $18.172 $20.412 $18.801 $15.96 Value at end of period $13.69 $21.59 $21.27 $18.61 $17.65 $16.27 $13.25 $18.172 $20.412 $18.801 Number of accumulation units outstanding at end of period 655 1,415 1,544 1,417 1,276 2,047 0 3,848 762 299 ING PIMCO HIGH YIELD PORTFOLIO (Funds were first received in this option during October 2006) Value at beginning of period $11.23 $10.91 Value at end of period $11.38 $11.23 Number of accumulation units outstanding at end of period 0 5,217 ING PIMCO TOTAL RETURN PORTFOLIO Value at beginning of period $12.51 $11.61 $11.33 $11.27 $10.97 $10.70 $10.23 Value at end of period $12.30 $12.51 $11.61 $11.33 $11.27 $10.97 $10.70 Number of accumulation units outstanding at end of period 23,946 20,443 23,071 17,478 25,605 21,337 17,743 ING PIONEER EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $9.07 $9.31 Value at end of period $6.25 $9.07 Number of accumulation units outstanding at end of period 3,611 4,539 ING PIONEER FUND PORTFOLIO Value at beginning of period $11.18 $10.78 $10.47 Value at end of period $7.21 $11.18 $10.78 Number of accumulation units outstanding at end of period 0 997 234 ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $11.02 $11.81 Value at end of period $7.28 $11.02 Number of accumulation units outstanding at end of period 8,022 6,802 Page 11 of 22 Condensed Financial Information (continued) ING SOLUTION 2015 PORTFOLIO Value at beginning of period $11.99 $11.64 $10.58 Value at end of period $8.64 $11.99 $11.64 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO Value at beginning of period $12.68 $12.33 $11.28 Value at end of period $9.05 $12.68 $12.33 Number of accumulation units outstanding at end of period ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.29 $11.90 $11.07 Value at end of period $7.44 $13.29 $11.90 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO Value at beginning of period $17.84 $17.57 $14.98 $14.63 $13.41 Value at end of period $11.30 $17.84 $17.57 $14.98 $14.63 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $25.32 $23.39 $20.95 $20.03 $18.48 $14.33 $18.964 $21.443 $21.773 $18.068 Value at end of period $14.41 $25.32 $23.39 $20.95 $20.03 $18.48 $14.33 $18.964 $21.443 $21.773 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $12.66 $11.21 Value at end of period $7.41 $12.66 Number of accumulation units outstanding at end of period 0 ING THORNBURG VALUE PORTFOLIO Value at beginning of period $31.51 $29.83 $25.92 $25.90 $23.30 $18.46 $26.84 $36.213 $38.987 $26.598 Value at end of period $18.70 $31.51 $29.83 $25.92 $25.90 $23.30 $18.46 $26.84 $36.213 $38.987 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $17.23 $17.29 $15.32 $14.22 $12.58 $10.22 $13.812 $17.723 $18.834 $15.414 Value at end of period $10.22 $17.23 $17.29 $15.32 $14.22 $12.58 $10.22 $13.812 $17.723 $18.834 Number of accumulation units outstanding at end of period ING VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $13.64 $14.17 $12.42 $12.18 $11.03 Value at end of period $8.54 $13.64 $14.17 $12.42 $12.18 Number of accumulation units outstanding at end of period ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.07 $11.84 $10.66 $9.80 Value at end of period $9.11 $12.07 $11.84 $10.66 Number of accumulation units outstanding at end of period ING VAN KAMPEN GROWTH AND INCOME PORTFOLIO Value at beginning of period $12.73 $12.60 $11.02 $11.05 Value at end of period $8.50 $12.73 $12.60 $11.02 Number of accumulation units outstanding at end of period 17 ING VAN KAMPEN REAL ESTATE PORTFOLIO Value at beginning of period $9.95 $12.28 $12.36 Value at end of period $6.03 $9.95 $12.28 Number of accumulation units outstanding at end of period ING VP BALANCED PORTFOLIO, INC. Value at beginning of period $29.15 $28.03 $25.87 $25.19 $23.37 $19.96 $22.588 $23.939 $24.436 $21.834 Value at end of period $20.65 $29.15 $28.03 $25.87 $25.19 $23.37 $19.96 $22.588 $23.939 $24.436 Number of accumulation units outstanding at end of period Page 12 of 22 Condensed Financial Information (continued) ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $25.13 $23.75 $21.11 $19.82 $18.56 $14.94 $20.224 $25.162 $28.686 $24.80 Value at end of period $15.44 $25.13 $23.75 $21.11 $19.82 $18.56 $14.94 $20.224 $25.162 $28.686 Number of accumulation units outstanding at end of period ING VP INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $22.05 $21.31 $18.88 $18.19 $16.70 $13.44 $17.381 $20.427 $22.887 $18.691 Value at end of period $13.64 $22.05 $21.31 $18.88 $18.19 $16.70 $13.44 $17.381 $20.427 $22.887 Number of accumulation units outstanding at end of period ING VP INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $22.67 $21.82 $20.24 $18.48 $16.09 $12.33 $14.242 $14.653 $12.403 $10.872 Value at end of period $13.94 $22.67 $21.82 $20.24 $18.48 $16.09 $12.33 $14.242 $14.653 $12.403 Number of accumulation units outstanding at end of period ING VP INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $15.87 $17.18 $15.33 $14.45 $12.02 $8.96 $10.481 $10.391 $9.604 $8.80 Value at end of period $10.39 $15.87 $17.18 $15.33 $14.45 $12.02 $8.96 $10.481 $10.391 $9.604 Number of accumulation units outstanding at end of period ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $20.19 $19.33 $18.86 $18.56 $17.96 $17.16 $16.075 $15.007 $13.893 $14.208 Value at end of period $18.20 $20.19 $19.33 $18.86 $18.56 $17.96 $17.16 $16.075 $15.007 $13.893 Number of accumulation units outstanding at end of period ING VP INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2008) Value at beginning of period $8.36 Value at end of period $5.91 Number of accumulation units outstanding at end of period ING VP INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $18.07 $16.17 $12.68 $11.76 $10.17 $7.95 $8.49 Value at end of period $10.19 $18.07 $16.17 $12.68 $11.76 $10.17 $7.95 Number of accumulation units outstanding at end of period ING VP MONEY MARKET PORTFOLIO Value at beginning of period $14.78 $14.27 $13.81 $13.61 $13.67 $13.76 $13.741 $13.422 $12.806 $12.372 Value at end of period $14.95 $14.78 $14.27 $13.81 $13.61 $13.67 $13.76 $13.741 $13.422 $12.806 Number of accumulation units outstanding at end of period ING VP SMALL COMPANY PORTFOLIO Value at beginning of period $28.36 $27.19 $23.63 $21.75 $19.30 $14.25 $18.845 $18.396 $17.497 $13.574 Value at end of period $19.26 $28.36 $27.19 $23.63 $21.75 $19.30 $14.25 $18.845 $18.396 $17.497 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $18.74 $17.98 $16.84 $16.46 $15.93 $14.774 $14.003 Value at end of period $14.11 $18.74 $17.98 $16.84 $16.46 $14.898 $14.774 Number of accumulation units outstanding at end of period 0 ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $21.02 $20.31 $18.22 $17.41 $15.78 $12.88 $15.163 $17.403 $17.783 $15.786 Value at end of period $13.24 $21.02 $20.31 $18.22 $17.41 $15.78 $12.88 $15.163 $17.403 $17.783 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $19.77 $19.03 $17.37 $16.84 $16.85 $16.319 $15.03 Value at end of period $13.54 $19.77 $19.03 $17.37 $16.84 $15.812 $16.319 Number of accumulation units outstanding at end of period 0 0 LORD ABBETT SERIES FUND - MID-CAP VALUE PORTFOLIO Value at beginning of period $14.54 $14.68 $13.28 $12.45 $10.19 $7.54 Value at end of period $8.69 $14.54 $14.68 $13.28 $12.45 $10.19 Number of accumulation units outstanding at end of period Page 13 of 22 Condensed Financial Information (continued) OPPENHEIMER MAIN STREET SMALL CAP FUND®/VA Value at beginning of period $12.90 $13.26 $13.35 Value at end of period $7.90 $12.90 $13.26 Number of accumulation units outstanding at end of period PIMCO VIT REAL RETURN PORTFOLIO Value at beginning of period $11.97 Value at end of period $10.72 Number of accumulation units outstanding at end of period PIONEER EMERGING MARKETS VCT PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $12.71 $11.33 Value at end of period $5.23 $12.71 Number of accumulation units outstanding at end of period 59 PIONEER HIGH YIELD VCT PORTFOLIO (Funds were first received in this option during February 2007) Value at beginning of period $11.89 $11.62 Value at end of period $7.57 $11.89 Number of accumulation units outstanding at end of period WANGER INTERNATIONAL SMALL CAP (Funds were first received in this option during August 2007) Value at beginning of period $10.46 $10.32 Value at end of period $5.61 $10.46 Number of accumulation units outstanding at end of period 0 WANGER SELECT Value at beginning of period $15.75 $14.62 $13.43 Value at end of period $7.90 $15.75 $14.62 Number of accumulation units outstanding at end of period WANGER U.S. SMALLER COMPANIES Value at beginning of period $13.97 $13.46 $13.02 Value at end of period $8.30 $13.97 $13.46 Number of accumulation units outstanding at end of period TABLE 5 FOR CONTRACTS CONTAINING LIMITS ON FEES (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 $19.735 Value at end of period $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 $17.40 Value at end of period $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 Number of accumulation units outstanding at end of period FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 $19.155 Value at end of period $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 Number of accumulation units outstanding at end of period Page 14 of 22 Condensed Financial Information (continued) FIDELITY® VIP OVERSEAS PORTFOLIO (Funds were first received in this option during November 2003) Value at beginning of period $24.00 $20.71 $17.76 $15.11 $13.46 $12.60 Value at end of period $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 Number of accumulation units outstanding at end of period 47 ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO (Funds were first received in this option during August 2000) Value at beginning of period $4.28 $4.03 $3.65 $3.73 $2.59 $4.454 $5.841 $9.564 Value at end of period $5.04 $4.28 $4.03 $3.65 $3.73 $2.59 $4.454 $5.841 Number of accumulation units outstanding at end of period 0 0 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.41 $10.67 Value at end of period $6.28 $10.41 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $13.46 $9.68 Value at end of period $7.84 $13.46 Number of accumulation units outstanding at end of period ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 $19.489 Value at end of period $9.97 $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $14.29 $13.92 $12.59 $12.39 $11.29 $10.60 Value at end of period $10.96 $14.29 $13.92 $12.59 $12.39 $11.29 Number of accumulation units outstanding at end of period 0 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.29 $13.57 $11.65 $9.72 Value at end of period $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.51 $10.72 $10.01 $9.89 Value at end of period $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period ING OPPORTUNISTIC LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $22.17 $22.86 Value at end of period $14.10 $22.17 Number of accumulation units outstanding at end of period ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.39 $11.95 $11.09 $9.48 Value at end of period $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 $18.146 Value at end of period $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.28 Number of accumulation units outstanding at end of period Page 15 of 22 Condensed Financial Information (continued) ING THORNBURG VALUE PORTFOLIO Value at beginning of period $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 $26.713 Value at end of period $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 $15.481 Value at end of period $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 Number of accumulation units outstanding at end of period ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.16 $11.89 $10.69 $9.81 Value at end of period $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period ING VP BALANCED PORTFOLIO, INC. Value at beginning of period $30.74 $29.42 $27.01 $26.17 $24.16 $20.53 $23.119 $24.379 $24.762 $22.015 Value at end of period $21.88 $30.74 $29.42 $27.01 $26.17 $24.16 $20.53 $23.119 $24.379 $24.762 Number of accumulation units outstanding at end of period ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $26.50 $24.93 $22.04 $20.59 $19.19 $15.37 $20.70 $25.624 $29.069 $25.005 Value at end of period $16.36 $26.50 $24.93 $22.04 $20.59 $19.19 $15.37 $20.70 $25.624 $29.069 Number of accumulation units outstanding at end of period ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $21.07 $20.10 $19.52 $19.14 $18.45 $17.55 $16.378 $15.229 $14.042 $14.304 Value at end of period $19.07 $21.07 $20.10 $19.52 $19.14 $18.45 $17.55 $16.378 $15.229 $14.042 Number of accumulation units outstanding at end of period ING VP MONEY MARKET PORTFOLIO Value at beginning of period $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 $12.425 Value at end of period $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 Number of accumulation units outstanding at end of period ING VP SMALL COMPANY PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $29.13 $29.81 Value at end of period $19.83 $29.13 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $19.97 $19.05 $17.74 $17.24 $16.10 $14.30 $14.41 $14.141 Value at end of period $15.13 $19.97 $19.05 $17.74 $17.24 $16.10 $14.30 $14.497 Number of accumulation units outstanding at end of period 0 ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $22.40 $21.52 $19.19 $18.23 $16.42 $13.33 $15.591 $17.786 $18.066 $15.942 Value at end of period $14.20 $22.40 $21.52 $19.19 $18.23 $16.42 $13.33 $15.591 $17.786 $18.066 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $21.08 $20.16 $18.30 $17.63 $16.14 $13.63 $15.207 $16.499 $16.579 $15.179 Value at end of period $14.52 $21.08 $20.16 $18.30 $17.63 $16.14 $13.63 $15.207 $16.499 $16.579 Number of accumulation units outstanding at end of period Page 16 of 22 Condensed Financial Information (continued) TABLE 6 FOR CONTRACTS WITH TOTAL SEPARATE ACCOUNT CHARGES OF 0.95% (Selected data for accumulation units outstanding throughout each period) AIM V.I. CORE EQUITY FUND (Funds were first received in this option during May 2007) Value at beginning of period $16.53 $16.71 Value at end of period $11.44 $16.53 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $20.91 $17.95 $16.22 $14.00 $12.24 $17.33 $9.70 Value at end of period $11.90 $20.91 $17.95 $16.22 $14.00 $12.24 $17.33 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $16.83 $16.73 $14.05 $13.40 $12.13 $8.78 Value at end of period $9.56 $16.83 $16.73 $14.05 $13.40 $12.13 Number of accumulation units outstanding at end of period FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $17.42 $13.85 $13.09 $12.49 $12.19 $8.80 Value at end of period $9.12 $17.42 $13.85 $13.09 $12.49 $12.19 Number of accumulation units outstanding at end of period FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $21.73 $18.70 $15.98 $13.56 $12.04 $8.09 Value at end of period $12.09 $21.73 $18.70 $15.98 $13.56 $12.04 Number of accumulation units outstanding at end of period FRANKLIN SMALL CAP VALUE SECURITIES FUND Value at beginning of period $17.78 $18.39 $15.87 $14.73 $12.02 $8.31 Value at end of period $11.80 $17.78 $18.39 $15.87 $14.73 $12.02 Number of accumulation units outstanding at end of period ING AMERICAN CENTURY LARGE COMPANY VALUE PORTFOLIO Value at beginning of period $13.27 $13.23 $12.14 $8.82 Value at end of period $15.68 $13.27 $13.23 $12.14 Number of accumulation units outstanding at end of period 0 ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO (Funds were first received in this option during December 2002) Value at beginning of period $17.62 $18.32 $16.02 $15.00 $12.48 $9.30 $9.47 Value at end of period $12.82 $17.62 $18.32 $16.02 $15.00 $12.48 $9.30 Number of accumulation units outstanding at end of period ING BARON ASSET PORTFOLIO (Funds were first received in this option during February 2007) Value at beginning of period $10.91 $10.77 Value at end of period $6.37 $10.91 Number of accumulation units outstanding at end of period ING BARON SMALL CAP GROWTH PORTFOLIO Value at beginning of period $20.69 $19.69 $17.25 $16.22 $12.79 $9.68 $9.86 Value at end of period $12.04 $20.69 $19.69 $17.25 $16.22 $12.79 $9.68 Number of accumulation units outstanding at end of period ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO Value at beginning of period $16.58 $14.07 $13.24 $11.96 $12.23 $8.44 Value at end of period $9.89 $16.58 $14.07 $13.24 $11.96 $12.23 Number of accumulation units outstanding at end of period Page 17 of 22 Condensed Financial Information (continued) ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.43 $10.67 Value at end of period $6.31 $10.43 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Funds were first received in this option during July 2003) Value at beginning of period $16.46 $15.96 $14.15 $13.75 $12.80 $11.20 Value at end of period $9.91 $16.46 $15.96 $14.15 $13.75 $12.80 Number of accumulation units outstanding at end of period 32 0 57 ING EVERGREEN HEALTH SCIENCES PORTFOLIO Value at beginning of period $13.62 $12.67 $11.82 Value at end of period $9.62 $13.62 $12.67 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $14.89 $13.13 $11.85 $11.34 Value at end of period $8.88 $14.89 $13.13 $11.85 Number of accumulation units outstanding at end of period 0 ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during August 2007) Value at beginning of period $13.51 $11.53 Value at end of period $7.89 $13.51 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO Value at beginning of period $24.78 $18.07 $13.43 $11.51 Value at end of period $11.96 $24.78 $18.07 $13.43 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $20.01 $19.74 $17.10 $15.92 $13.32 $10.67 Value at end of period $13.27 $20.01 $19.74 $17.10 $15.92 $13.32 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO (Funds were first received in this option during March 2006) Value at beginning of period $13.08 $12.54 Value at end of period $12.73 $13.08 Number of accumulation units outstanding at end of period 0 ING JULIUS BAER FOREIGN PORTFOLIO Value at beginning of period $19.75 $17.12 $13.38 $12.45 Value at end of period $11.02 $19.75 $17.12 $13.38 Number of accumulation units outstanding at end of period 8 ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.02 $16.44 $15.05 $13.63 $12.55 $8.77 Value at end of period $9.65 $16.02 $16.44 $15.05 $13.63 $12.55 Number of accumulation units outstanding at end of period ING LEGG MASON VALUE PORTFOLIO Value at beginning of period $11.30 $12.14 $10.87 Value at end of period $4.99 $11.30 $12.14 Number of accumulation units outstanding at end of period ING LORD ABBETT AFFILIATED PORTFOLIO Value at beginning of period $11.18 $11.01 Value at end of period $7.04 $11.18 Number of accumulation units outstanding at end of period Page 18 of 22 Condensed Financial Information (continued) ING MARSICO INTERNATIONAL OPPORTUNITIES PORTFOLIO Value at beginning of period $18.27 $15.30 $12.46 $12.28 Value at end of period $9.14 $18.27 $15.30 $12.46 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $14.50 $14.07 $12.69 $12.45 $11.43 Value at end of period $11.15 $14.50 $14.07 $12.69 $12.45 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $18.69 $14.81 $11.43 $11.48 Value at end of period $11.53 $18.69 $14.81 $11.43 Number of accumulation units outstanding at end of period 0 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.41 $13.65 $11.68 $10.02 Value at end of period $8.52 $14.41 $13.65 $11.68 Number of accumulation units outstanding at end of period ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.61 $10.78 $10.03 $9.91 Value at end of period $9.72 $11.61 $10.78 $10.03 Number of accumulation units outstanding at end of period ING OPPORTUNISTIC LARGE CAP GROWTH PORTFOLIO Value at beginning of period $16.23 $13.90 $13.67 $12.62 $11.88 $9.04 Value at end of period $8.99 $16.23 $13.90 $13.67 $12.62 $11.88 Number of accumulation units outstanding at end of period 0 ING OPPORTUNISTIC LARGE CAP VALUE PORTFOLIO Value at beginning of period $15.20 $14.90 $12.96 $12.23 $11.21 $8.61 Value at end of period $9.70 $15.20 $14.90 $12.96 $12.23 $11.21 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO Value at beginning of period $11.55 $11.33 $10.70 Value at end of period $8.86 $11.55 $11.33 Number of accumulation units outstanding at end of period 0 ING PIMCO TOTAL RETURN PORTFOLIO Value at beginning of period $12.62 $11.65 $11.31 $11.18 $10.82 $10.72 $10.40 Value at end of period $12.48 $12.62 $11.65 $11.31 $11.18 $10.82 $10.72 Number of accumulation units outstanding at end of period ING PIONEER EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $9.16 $9.38 Value at end of period $6.34 $9.16 Number of accumulation units outstanding at end of period ING PIONEER HIGH YIELD PORTFOLIO (Funds were first received in this option during February 2007) Value at beginning of period $11.14 $10.79 Value at end of period $7.79 $11.14 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $11.12 $11.96 Value at end of period $7.39 $11.12 Number of accumulation units outstanding at end of period Page 19 of 22 Condensed Financial Information (continued) ING SOLUTION 2025 PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $11.75 Value at end of period $8.28 Number of accumulation units outstanding at end of period ING SOLUTION 2045 PORTFOLIO Value at beginning of period $13.49 $12.88 $11.69 Value at end of period $8.04 $13.49 $12.88 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO Value at beginning of period $12.86 $12.44 $10.95 $10.80 Value at end of period $9.24 $12.86 $12.44 $10.95 Number of accumulation units outstanding at end of period 86 ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.50 $12.02 $11.12 $9.93 Value at end of period $7.60 $13.50 $12.02 $11.12 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO Value at beginning of period $17.21 $16.86 $14.29 $13.88 $13.49 Value at end of period $10.96 $17.21 $16.86 $14.29 $13.88 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $17.75 $16.31 $14.53 $13.82 $12.68 $9.30 Value at end of period $10.16 $17.75 $16.31 $14.53 $13.82 $12.68 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.30 Number of accumulation units outstanding at end of period ING THORNBURG VALUE PORTFOLIO Value at beginning of period $16.40 $15.44 $13.34 $13.26 $11.86 $8.79 Value at end of period $9.79 $16.40 $15.44 $13.34 $13.26 $11.86 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during March 2007) Value at beginning of period $16.35 $16.25 Value at end of period $9.76 $16.35 Number of accumulation units outstanding at end of period ING VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $16.31 $16.85 $14.68 $14.32 $12.38 $10.11 Value at end of period $10.26 $16.31 $16.85 $14.68 $14.32 $12.38 Number of accumulation units outstanding at end of period ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.27 $11.96 $10.71 $10.00 Value at end of period $9.31 $12.27 $11.96 $10.71 Number of accumulation units outstanding at end of period ING VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during January 2006) Value at beginning of period $12.71 $11.37 Value at end of period $12.92 $12.71 Number of accumulation units outstanding at end of period 0 Page 20 of 22 Condensed Financial Information (continued) ING VAN KAMPEN REAL ESTATE PORTFOLIO Value at beginning of period $10.04 $12.32 $10.58 Value at end of period $6.12 $10.04 $12.32 Number of accumulation units outstanding at end of period ING VP BALANCED PORTFOLIO, INC. Value at beginning of period $14.71 $14.07 $12.91 $12.51 $11.54 $9.56 Value at end of period $10.48 $14.71 $14.07 $12.91 $12.51 $11.54 Number of accumulation units outstanding at end of period 0 12 12 ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $15.75 $14.81 $13.09 $12.22 $11.38 $15.16 $9.42 Value at end of period $9.73 $15.75 $14.81 $13.09 $12.22 $11.38 $15.16 Number of accumulation units outstanding at end of period ING VP INDEX PLUS INTERNATIONAL EQUITY PORTFOLIO Value at beginning of period $11.66 $12.14 Value at end of period $6.49 $11.66 Number of accumulation units outstanding at end of period ING VP INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $16.01 $15.39 $13.56 $12.99 $11.86 $9.01 Value at end of period $9.96 $16.01 $15.39 $13.56 $12.99 $11.86 Number of accumulation units outstanding at end of period ING VP INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $18.20 $17.41 $16.06 $14.59 $12.63 $9.09 Value at end of period $11.25 $18.20 $17.41 $16.06 $14.59 $12.63 Number of accumulation units outstanding at end of period ING VP INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $17.09 $18.40 $16.32 $15.31 $12.66 $8.72 Value at end of period $11.25 $17.09 $18.40 $16.32 $15.31 $12.66 Number of accumulation units outstanding at end of period ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $12.58 $11.97 $11.62 $11.37 $10.94 $10.51 Value at end of period $11.40 $12.58 $11.97 $11.62 $11.37 $10.94 Number of accumulation units outstanding at end of period ING VP INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $20.65 $18.38 $14.33 $13.22 $11.37 $8.83 $8.94 Value at end of period $11.71 $20.65 $18.38 $14.33 $13.22 $11.37 $8.83 Number of accumulation units outstanding at end of period ING VP MONEY MARKET PORTFOLIO Value at beginning of period $11.07 $10.63 $10.23 $10.12 $10.02 $10.02 Value at end of period $11.26 $11.07 $10.63 $10.23 $10.12 $10.02 Number of accumulation units outstanding at end of period 0 ING VP SMALL COMPANY PORTFOLIO Value at beginning of period $18.69 $17.82 $15.40 $14.10 $12.44 $8.49 Value at end of period $12.76 $18.69 $17.82 $15.40 $14.10 $12.44 Number of accumulation units outstanding at end of period ING VP SMALLCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $16.79 $15.40 $13.81 $12.78 $11.71 $10.99 Value at end of period $10.89 $16.79 $15.40 $13.81 $12.78 $11.71 Number of accumulation units outstanding at end of period ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $14.42 Value at end of period $10.02 Number of accumulation units outstanding at end of period Page 21 of 22 Condensed Financial Information (continued) ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $14.90 $14.26 $12.95 $12.72 Value at end of period $10.26 $14.90 $14.26 $12.95 Number of accumulation units outstanding at end of period LORD ABBETT SERIES FUND - MID-CAP VALUE PORTFOLIO Value at beginning of period $17.79 $17.86 $16.06 $14.98 $12.20 $9.87 $10.09 Value at end of period $10.69 $17.79 $17.86 $16.06 $14.98 $12.20 $9.87 Number of accumulation units outstanding at end of period OPPENHEIMER MAIN STREET SMALL CAP FUND®/VA Value at beginning of period $13.09 $13.38 $12.59 Value at end of period $8.06 $13.09 $13.38 Number of accumulation units outstanding at end of period PIMCO VIT REAL RETURN PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $12.52 Value at end of period $11.00 Number of accumulation units outstanding at end of period 33 PIONEER EMERGING MARKETS VCT PORTFOLIO (Funds were first received in this option during August 2007) Value at beginning of period $12.76 $10.74 Value at end of period $5.28 $12.76 Number of accumulation units outstanding at end of period WANGER INTERNATIONAL SMALL CAP (Funds were first received in this option during July 2007) Value at beginning of period $10.50 $10.07 Value at end of period $5.66 $10.50 Number of accumulation units outstanding at end of period WANGER SELECT Value at beginning of period $16.07 $14.83 $12.96 Value at end of period $8.11 $16.07 $14.83 Number of accumulation units outstanding at end of period Page 22 of 22 VARIABLE ANNUITY ACCOUNT B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Variable Annuity Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2008 - Statements of Operations for the year ended December 31, 2008 - Statements of Changes in Net Assets for the years ended December 31, 2008 and 2007 - Notes to Financial Statements Consolidated Financial Statements of ING Life Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 - Consolidated Balance Sheets as of December 31, 2008 and 2007 - Consolidated Statements of Changes in Shareholders Equity for the years ended December 31, 2008, 2007 and 2006 - Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 - Notes to Consolidated Financial Statements (b) Exhibits (1) Resolution of the Board of Directors of Aetna Life Insurance and Annuity Company establishing Variable Annuity Account B ·
